DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (previously cited).
Iwai et al. teach a cosmetic oil-in-water emulsion composition (see abstract). The composition is described as a variety of lotion preparations (see column 6 lines 50-54). An example is provided with cetanol (cetyl alcohol) and stearyl alcohol which are monoalcohols embraced by the instant claims (see table 1, inventive example 2; instant claims 1 and 6). The composition also includes N-stearoylarginine monosodium, an anionic surfactant, at 1 wt% along with glycerol (polyol with three carbons and three hydroxyl groups) at 10 wt%, dipropylene glycol (polyol with six carbons and two hydroxyl groups) at 2 wt%, dimethylpolysiloxane (dimethicone, silicone oil) at 10 wt% and water at 74 wt% (see instant claims 1 and 3-4). The average oil particle size is 120 nm. Iwai et al. teach that the hydrophilic surfactant and liquid oily component have a preferred weight ratio of 1:10 to 1:38 (see column 4 lines 39-50).  N-stearoylarginine monosodium is a preferred hydrophilic surfactant and dimethylpolysiloxane is a named liquid oily component (see column 3 lines 10-11 40-42 and 55).  The compositions detailed by Iwai et al. also have a particle size of 10 to 200 nm based on their production technique (see column 5 lines 26-31). In addition, Iwai et al. teach that the inclusion of a liquid oily component yields a relatively low viscosity and that high viscosity can be achieved via the incorporation of solid fatty material to produce a viscosity in the range of 200 to 1,000,000 mPa∙s at 25⁰C (see column 5 lines 37-44; instant claim 5). In addition, the proportion of the liquid oily component may be varied between 1 and 70 wt% (see column 4 lines 4-7). The proportion of dimethyl polysiloxane, a liquid oily component, is varied in the provided examples where proportions as high as 20.4 wt% are illustrated (see table 3 inventive example 12). The relative ratio of this component to the included anionic surfactant is also varied in the examples where a 16:1 mass ratio is explicitly illustrated (see table 3 inventive example 11). 
While a full example of each embodiment that follows from the teachings of Iwai et al. is not detailed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust example 2 such that the proportion of the dimethyl polysiloxane is increased within the claimed range to the 20.4 wt% proportion that is also exemplified by Iwai et al. This would yield a ratio of liquid oil agent to anionic surfactant of 20.4 (see instant claim 2). Offsetting this adjustment with a reduction in the water proportion would yield 63.6 wt% water which still meets the instant limitations. In addition, the 20.4:1 ratio or others for the liquid oil relative to anionic surfactant also would have been obvious in light of the teachings of Iwai et al. that detail that the ratio of liquid oily component to hydrophilic surfactant falls within the range of 10 to 38. This range embraces the 20 to 30 range instantly claimed, thereby also rendering the range obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). This modified example includes a liquid oily component and two solid fatty components at a total proportion below the bottom of the envisioned range for high viscosity (see column 4 lines 33-38). Thus it would be expected to have a viscosity below 200 mPa∙s at 25⁰C via the instantly recited measurement technique. Alternatively,  the viscosity would have been obvious to adjust within the envisioned ranges as a matter of routine optimization, given the teaching by Iwai et al. that it is a result effective variable based upon the solid fatty material content. The resulting viscosity ranges overlap with that instantly recited thereby rendering it obvious (see MPEP 2144.05; instant claim 5).  There is no clear delineation in the disclosure that requires particular features in order for a composition to qualify as a lotion that are absent from the highlighted example of Iwai et al. Therefore claims 1 and 3-6 are obvious over Iwai et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. as applied to claims 1 and 3-6 above, and further in view of Gombart et al. (previously cited).
	Iwai et al. detail a cosmetic composition in accordance with instant claim 1. The composition is envisioned as a variety of lotions and to include several water-soluble alcohols such as glycerol and butylene glycol, alone and in combination (see column 4 line 59-column 5 line 3 and column 6 lines 45-58). The example relied upon in Iwai et al. includes water soluble alcohols at 14.4 wt% and this category of component is taught present at up to 66 wt% (see column 5 lines 1-3). The presence of pentylene glycol is not detailed nor is an example provided that includes a combination of three water soluble alcohols that are also polyols.
Gombart et al. teach skin cosmetics that yield an elastic film that provides good durability on skin as well as comfort, and flexibility for the overall composition when applied (see paragraph 1). Oil-in-water and lotion cosmetic compositions are envisioned as the final form as is a day cream that includes the key components that confer the desired elastic film (see paragraph 94 and example 2). The key components are at least one polyol, at least one starch, and at least one of polyvinyl alcohol, vinylpyrrolidone polymers and copolymers, and latex polymer (see paragraphs 5-9). An example provides a combination of glycerol at 3 wt%, pentylene glycol at 3 wt%, butylene glycol at 3 wt%, starch at 1.5 wt%, and polyvinyl alcohol at 3.2 wt% (see example 2A). Another detailed embodiment contains glycerol as the sole polyol (see claim 8). More generally, the at least one polyol may be present at 0.1 to 30 wt%, the at least one starch may be present at 0.03 to 17.5 wt%, and the at least one polyvinyl alcohol, vinylpyrrolidone polymers and copolymers, and latex polymer may be present at 0.1 to 30 wt% (see paragraphs 82-85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the key ingredients of Gombart et al. to the composition of Iwai et al. in order to confer their benefits to the lotion oil-in-water composition of Iwai et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The addition would specifically include adding pentylene glycol, butylene glycol, polyvinyl alcohol, and starch. The proportions of these components are variable based upon the teachings of both Iwai et al. and Gombart et al. The modified composition would be obvious to closely patterned after that of Gombart et al., where the overall polyol proportion is based upon that of glycerol in the example of Iwai et al. such that the combination of glycerol, pentylene glycol, and butylene glycol total 10 wt% with each contributing an equal proportion as in the example of Gombart et al. This would yield a slight increase from the 3 wt% of each of these components in the example of Gombart et al. The choice of proportion would have been obvious because it would still yield the same amount of water-soluble alcohol in the composition of Iwai et al., and Gombart et al. suggest that glycerol and this combination of polyols are exchangeable. It would follow to keep the relative proportions of polyvinyl alcohol and starch the same relative to the polyols. This would yield glycerol, pentylene glycol, and butylene glycol each at about 3.34 wt%, starch at 1.52 wt%, and polyvinyl alcohol at 3.52 wt%. The presence of the starch and polyvinyl alcohol would be offset by a reduction in water content, but this reduction would still yield a water proportion that meets the instant claim limitations. Therefore claim 7 is obvious over Iwai et al. in view of Gombart et al.


Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered and are unpersuasive in regard to the rejections under 35 USC 103. In light of the amendment to the claims, the rejection under 35 USC 112 is withdrawn. The applicant opted not to file the experimental work they mentioned in the reply, thus their remarks stand as the totality of their response to address the content of the rejections in the office action dated August 19, 2021.
The applicant argues that Iwai et al. do not provide an example that meets the limitations of instant claim 1. Such an anticipatory recitation is not required of the prior art, given that the claims are rejected under 35 USC 103 on the basis of obviousness. The applicant further argues that Iwai et al. do not recognize that the modification of the ratio of liquid oil agent to anionic surfactant is a result effective variable such that the relative amounts are advantageous for providing stability. According to MPEP 2144 IV, “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” The applicant ascertains stability by assessing phase separation, or the lack thereof, after storage (see specification paragraph 47). Iwai et al. also assess phase stability via the measurement of light transmittance after storage (see tables 1 and 3). All of their compositions maintained phase stability, as demonstrated by very little change in their light transmittances after storage for one month at -5⁰C, 25⁰C, or 40⁰C, while their comparative compositions phase separated under these conditions (see table 1).  The ratio of liquid oil agent to anionic surfactant in the exemplary compositions of Iwai et al. are outside the instant claim scope, yet the compositions are stable. Thus the instantly claimed range of ratios is not critical for stability. Although the comparative compositions tested by the applicant were not able to maintain stability, the ratio of liquid oil agent to anionic surfactant was not the critical element that delineated them from compositions of the invention. Instead they differ in regard to particle size, the presence of polyol(s), the presence of cetyl alcohol, and/or the presence of dimethicone oil. These differences do not mirror the difference(s) between the examples of Iwai et al. and the instant invention. As a result, these data are insufficient to demonstrate an unexpected criticality of a claimed feature such that the claimed product is non-obvious. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615